DENY; and Opinion Filed July 12, 2016.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00677-CV

                               IN RE VINCENT PASCO, Relator

                 Original Proceeding from the Criminal District Court No. 7
                                   Dallas County, Texas
                             Trial Court Cause No. F-12-59001

                              MEMORANDUM OPINION
                           Before Justices Bridges, Myers, and Schenck
                                    Opinion by Justice Myers
        In this petition for writ of mandamus, relator complains that the trial court has not ruled

on his Chapter 64 Motion for DNA testing, which he filed on March 4, 2016. Relator asks this

Court to order the trial court to rule on the motion. Relator’s petition is not certified as required

by rule 52.3(j) of the rules of appellate procedure. Although this deficiency alone constitutes

sufficient reason to deny mandamus relief, in the interest of judicial economy we address the

petition.

        Relator’s petition is premature and does not include a record showing that he is entitled to

mandamus relief. See In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008, orig.

proceeding) (noting trial courts are entitled to a reasonable time in which to rule and determining

six-month delay was not unreasonable); see also In re Harris, No. 14–07–231–CV, 2007 WL
1412105, at *1 (Tex. App.—Houston [14th Dist.] May 15, 2007, orig. proceeding) (holding
relator not entitled to mandamus relief when record did not show relator alerted trial court of

motion by setting for submission or hearing).

       We deny the petition for writ of mandamus.




                                                      /s/ Lana Myers
                                                      LANA MYERS
                                                      JUSTICE




160677F.P05




                                                –2–